 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12   YOUNGSUK KIM, an individual, and      Case No.: 5:19-cv-02196-FMO-KKx
     on behalf of other members of the
13                                         [Hon. Kenly Kiya Kato; Courtroom 3
     general public similarly situated;    or 4]
14
                     Plaintiff,            [PROPOSED] ORDER GRANTING
15                                         STIPULATED PROTECTIVE
          vs.                              ORDER
16
                                           [Filed concurrently with [Proposed]
17   BENIHANA, INC.; and DOES 1-100,       Order]
     inclusive
18                                         Date Filed: September 26, 2019
                     Defendant.            Date Removed: November 13, 2019
19                                         Trial Date: None Set
20
21
22
23
24
25
26
27
28
                [PROPOSED] ODER GRANTING STIPULATED PROTECTIVE ORDER
 1                               [PROPOSED] ORDER
 2        Having reviewed and considered the parties’ Stipulated Protective Order, dkt.
 3   28, and good cause appearing for same, IT IS SO ORDERED.
 4
 5
 6
     Dated: April 2, 2020                ___________________________________
 7                                       Hon. Kenly Kiya Kato
                                         Magistrate Judge of the
 8                                       United States District Court
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       1
             [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
